705 S.E.2d 726 (2011)
WILLIAMS
v.
The STATE.
No. A09A1105.
Court of Appeals of Georgia.
January 26, 2011.
Danielle P. Roberts, Tony L. Axam, Atlanta, for appellant.
Richard A. Mallard, District Attorney, Michael T. Muldrew, Keith A. McIntyre, Assistant District Attorneys, for appellee.
SMITH, Presiding Judge.
In Williams v. State, 288 Ga. 7, 700 S.E.2d 564 (2010), the Supreme Court reversed the judgment of this court in Williams v. State, 300 Ga.App. 305, 684 S.E.2d 430 (2009). We therefore vacate our earlier opinion and adopt the judgment of the Supreme Court as the opinion of this court.
Judgment reversed.
PHIPPS, P.J., and DILLARD, J., concur.